Citation Nr: 1827991	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for prostate cancer, including as due to Agent Orange (herbicide) exposure.

3.  Entitlement to service connection for erectile dysfunction (ED) as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)
ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1969 to March 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2013 rating decision from the RO in Nashville, Tennessee, which denied service connection for a bilateral hearing loss, prostate cancer, and ED.  During the pendency of the appeal, the RO granted service connection for tinnitus, which is a full grant of the benefits then sought on appeal; therefore, the issue of service connection for tinnitus is not before the Board.  See September 2014 rating decision. 

The Veteran testified in Nashville, Tennessee, at a November 2016 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration has been provided in writing.  See November 2016 Statement in Support of the Claim.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has a current disability of bilateral sensorineural hearing loss (SNHL).

2.  The Veteran had exposure loud noise (acoustic trauma) in service.

3.  The Veteran's current bilateral hearing loss is etiologically related to the noise exposure (acoustic trauma) during service.

4.  The Veteran served at the Royal Thai Air Base in U-Tapao, Thailand, from 1971 to 1972.

5.  The Veteran is currently diagnosed with prostate cancer.

6.  The currently diagnosed ED was caused by the service-connected prostate cancer, to include radiation therapy used to treat the prostate cancer disability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for prostate cancer have been met.  38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for ED, as secondary to the service-connected prostate cancer disability, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for bilateral hearing loss, prostate cancer, and ED, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is currently diagnosed with bilateral SNHL.  SNHL is considered an organic disease of the nervous system and is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War and determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases during the period beginning on January 9, 1962 and ending on May 8, 1975.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.  VA identifies several Royal Thai Air Force Bases (RTAFBs) in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, and pursuant to the VA Adjudication Manual, herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the RTAFBs as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, prostate cancer is a disease for which presumptive service connection based on exposure to herbicides may be granted.  Id.

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

 Service Connection for Bilateral Hearing Loss

The Veteran generally contends that the current bilateral hearing loss was caused by injury to the ears due to exposure to acoustic trauma (loud noise) during service.  Specifically, the Veteran contends that the current hearing loss is the result of exposure loud noise as an avionics communication specialist due to working on aircrafts on the flight line and the runway that frequently had the engines running while he was working on them.  The Veteran testified that he noticed a decline in his hearing during service as he had to turn the radio up louder to hear it.  See November 2016 Board hearing transcript, February 2013 Statement in Support of the Claim.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board finds that that Veteran has a current bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385, as shown by the July 2014 VA audiological examination report.  See 38 C.F.R. § 3.385.

The Board finds that the Veteran was exposed to loud noise (acoustic trauma) and injury to both ears in service.  The DD Form 214 reflects that the Veteran served as an avionics communication specialist during service.  Additionally, the July 2014 VA examination report reflects that the Veteran's military occupational specialty indicated a high probability of hazardous noise exposure.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the current bilateral SNHL began in service, that is, whether the bilateral SNHL was directly "incurred in" service.  The May 1969 service enlistment examination reflects that the Veteran did not have hearing loss in either ear for VA purposes, as audiometric values were no more than 5 dB in the right ear at 500 through 4000 Hz, and no more than 0 dB in the left ear at 500 through 4000 Hz.  See 38 C.F.R. § 3.385; see also Hensley at 157.  

The March 1973 service separation examination reflects a significant puretone threshold shift in both ears, as audiometric values show a threshold shift of up to 25 dB in the right ear and up to 15 dB in the left ear, indicative of an onset of hearing loss during service.  

Notably, the Veteran is also service connected for tinnitus due to nerve damage that resulted from exposure to loud noise from the Veteran' military occupational specialty during service.  See September 2014 rating decision, July 2014 VA examination report.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding SNHL is a permanent disability that was incapable of actual improvement of the nerve damage because chronic SNHL either progresses or remains the same (i.e., progression may be prevented), while restoration (i.e., improvement) of chronic SNHL that was caused by acoustic trauma is not medically possible); see also VA Training Letter 10-02.  

The July 2014 VA examiner opined that the current bilateral SNHL is less than likely related to service, and explained that, despite the high probability of noise exposure during service and evidence of threshold shifts in service, the Veteran had several noise-producing civilian jobs after service and he retained normal hearing for VA purposes at service separation.  The Boards gives this opinion no weight, because it inconsistent with and outweighed by other credible lay and medical evidence of record, including the Veteran's credible testimony at the November 2016 Board hearing that audiometric testing performed for the purpose of obtaining private employment in the late 1970s revealed that hearing loss prior to starting a civilian job, and that the Veteran was not exposed to the same high levels of noise in his civilian jobs as he was exposed to during service.  Moreover, the VA examiner acknowledged that the Veteran's military occupation exposed the Veteran to high levels of noise during service, the service treatment records showed threshold shifts during service, and the VA examiner separately opined that the service connected tinnitus was likewise due to excessive noise exposure during service.  As nerve damage during service is evidenced by the service-connected tinnitus and evidence of threshold shifts during service such damage is incapable of actual improvement.  See Fountain, 27 Vet. App. 258.

The acoustic trauma, that is, injury, during service coupled with the evidence pertinent to service discussed above tends to show that the symptoms of a hearing loss disability later diagnosed as SNHL had its onset during service, that is, shows that the SNHL disability was "incurred in" service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for SNHL have been met.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102.  As service connection for bilateral SNHL is being granted on a direct basis, all other theories of service connection are rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012) (providing that the Board only adjudicates actual case questions of law and fact).  

Service Connection for Prostate Cancer

The Veteran contends that presumptive service connection for prostate cancer is warranted due to exposure to herbicides during service when stationed at the Royal Thai Air Base (RTAFB) in U-Tapao, Thailand.  The Veteran has written or testified that work on the flight line as an avionics communication specialist and standing guard duty placed him close to the perimeter of the base.  

Initially, the Board finds that the Veteran is currently diagnosed with prostate cancer.  Private and VA treatment records reflect that the Veteran receives treatment for this disability.  See December 201, April 2012, March 2013 VA treatment records.

The Board finds the evidence of record is at least in equipoise as to the question of whether the Veteran was exposed to herbicides during service.  Service personnel records reflect the Veteran was stationed at the RTAFB in U-Tapao, Thailand from July 1971 to July 1972.  The DD Form 214 for the period of service from May 1969 to March 1973 reflects one year of foreign service in Indochina.  The DD Form 214 and service personnel records list the Veteran's military occupational specialty as avionics communication specialist, and note that the Veteran was assigned the duty of Aircraft Radio Specialist for the 307th Avionic Mechanics Squadron, while stationed at RTAFB in U-Tapao, Thailand, from July 1971 to July 1972.

In written statements and at the November 2016 Board hearing, the Veteran provided credible statements asserting that he worked on the flight line as an avionics communication specialist at the RTAFB in U-Tapao, Thailand, and that a portion of the flight line was situated close to the perimeter of the base.  The Veteran also testified that in performing the duties of an avionics communication specialist, the Veteran worked on combat aircrafts and came in direct contact with an unknown liquid chemical that was on the rear cargo ramp of an aircraft he was working on.  Additionally, the Veteran asserted that while stationed at the RTAFB in U-Tapao, Thailand, the base came under gunfire and he was required to stand guard at the perimeter of the base until the situation resolved.  See November 2016 Board hearing transcript; see also February 2013 and December 2011 Statements in Support of the Claim.  As such, considering all the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's duties as an avionics communication specialist while stationed at the RTAFB in U-Tapao, Thailand, placed the Veteran near the perimeter of the base, resulting in exposure to herbicides.

Because prostate cancer is presumptively associated with herbicide exposure, service connection for prostate cancer as a result of herbicide exposure is warranted on a presumptive basis.  38 U.S.C. § 1116; 38 C.F.R. § 3.309.  As service connection is being granted on a presumptive basis, other theories of service connection have been rendered moot, leaving no question of law or fact for the Board to decide.  See 38 U.S.C. § 7104.

Service Connection for Erectile Dysfunction

The Veteran has advanced that service connection is warranted for ED as secondary to the now service-connected prostate cancer disability.  Specifically, the Veteran contends that that problems with ED began after beginning radiation treatment for prostate cancer.  See November 2016 Board hearing transcript; January 2013 Statement in Support of the Claim. 

VA treatment records reflect that the Veteran is currently diagnosed impotence of an organic organ, that is, ED.

An April 2012 VA treatment record reflects that prostate cancer was treated with radiation treatment and an Eligard injection, which the medical provider advised caused side effects that included ED, hot flashes, fatigue, etc.  A March 2013 VA treatment record reflects that ED has been treated with Sildenafil.  


Based on the above, and resolving reasonable doubt in favor of the Veteran, service connection for ED, as secondary to the service-connected prostate cancer disability, to include medications used to treat the prostate cancer disability, is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for prostate cancer is granted.

Service connection for erectile dysfunction, as secondary to service-connected prostate cancer, is granted. 





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


